Citation Nr: 1213420	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as due to acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	James McMillian, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970. 

This case comes before the Board of Veterans Appeals' (Board) on appeal from a March 2005 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for irritable bowel syndrome, anxiety disorder, and PTSD. 

In May 2006, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record. 

In June 2008, the Board remanded the claims for additional development and adjudicative action.  

In a March 2009 decision, the Board denied entitlement to service connection for an acquired psychiatric disability; entitlement to service connection for PTSD; and, entitlement to service connection for IBS.  Pursuant to a March 2011 Memorandum Decision, the Court vacated the decision and remanded for further proceedings consistent with the opinion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's anxiety disorder and PTSD did not exist prior to service. 

3.  There is no competent evidence of a nexus between the Veteran's acquired psychiatric disability, to include anxiety disorder, and his military service. 

4.  There is no competent evidence of a current diagnosis of PTSD. 

5.  Service connection is not in effect for any disability, and there is no competent evidence of a nexus between the Veteran's IBS and his military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include anxiety disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

2.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 

3.  IBS was not incurred in or aggravated by service, nor is it secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

The Board finds that the VCAA notice requirements have been satisfied by the June 2004 letter.  In the June 2004 letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  See also the July and August 2004 VCAA letters. 

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA. 

In accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  Although this notice was not issued before the rating decision on appeal, the Veteran has not been prejudiced, as the Veteran's pending claims are denied.  A supplemental statement of the case (SSOC) was also issued to him in November 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records from May 1983 to October 2005, and Social Security Administration (SSA) medical records.  The Veteran was also afforded a VA examination in connection with his psychiatric claims.  The psychiatric medical opinions are adequate for adjudicative purposes.  The examiners reviewed the Veteran's claims file, subjective complaints and history, and examination findings.  The examiners thereafter rendered a medical opinion based on the evidence presented and sound medical principles.  Regarding the IBS claim, as will be discussed below, a VA medical opinion is not needed.  There is no competent and credible evidence suggesting a nexus between the Veteran's disorder and service, nor to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No further action in this regard is needed. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Criteria & Analysis

The Veteran asserts that his acquired psychiatric disability, to include anxiety disorder, PTSD, and irritable bowel syndrome are related to his active military service.  Throughout the pendency of this appeal, the Veteran has consistently stated that an undetected birth defect caused his anxiety disorder and PTSD, which were aggravated by his military service thereafter.  In addition, his anxiety disorder caused his IBS.  As such, he contends that service connection is warranted for his anxiety disorder, PTSD, and irritable bowel syndrome. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1). 

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Whether an Acquired Psychiatric Disability, to include Anxiety Disorder, and PTSD pre-existed service

At the outset, the Board acknowledges the Veteran's contention that service connection is warranted for his anxiety disorder and PTSD because both were aggravated by his military service.  However, the competent and credible evidence establishes that the Veteran's disorders did not exist prior to service.  On the Veteran's enlistment examination in June 1967, psychiatric evaluation of the Veteran was normal.  No psychiatric condition was "noted." 

Further, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  See 38 U.S.C.A § 1111; 38 C.F.R. § 3.304(b).  It is acknowledged that upon the Veteran's discharge in April 1970, psychiatric evaluation of the Veteran during the April 1970 discharge examination was abnormal.  He was diagnosed with paranoid personality.  In an addendum to the psychiatric evaluation conducted during the discharge examination, it was recommended that the Veteran receive an administrative discharge or he will continue to be an "ineffective [s]ervice member."  Ultimately, the Veteran received a general discharge, as reported in an April 1975 letter. 

Additionally, in August 2008, the Veteran was afforded a VA examination.  In particular, the VA examiner was requested to review the claims file and examine the Veteran to determine whether his claimed anxiety disorder and PTSD are the result of a permanent aggravation of a mental condition that preexisted the Veteran's service.  In particular, the examiner acknowledged an April 2005 private medical statement by D.M., M.D.  This statement reports that results from a magnetic resonance image (MRI) scan of the Veteran's brain reveals an absent septum pellucidum and mild hypoplasia of the corpus callosum.  In the statement, Dr. D.M. explained that the hypoplasia of the corpus callosum could cause some abnormalities regarding the method by which a person processes information and may also be responsible for difficulties with emotions and relationships.  He concluded by saying that these changes "were almost certainly there at [the] [Veteran's] birth."  Through consultations with the Veteran's psychiatric provider and a VA staff neurologist, the VA examiner stated that Dr. D.M.'s assessment was a "very dim possibility and . . . could not be stated with any certainty at all."  After mental status examination of the Veteran and review of the claims file, the VA examiner concluded that it was unclear as to what type of psychiatric difficulties the Veteran may have had as a child, but it cannot be clearly said with any certainty that the Veteran's psychiatric disabilities were caused by or aggravated by his active military service. 

Although there is evidence of a paranoid personality disorder during service, there is no indication that the noted condition pre-existed service and resulted in an acquired psychiatric disorder, to include anxiety disorder and PTSD.  The Board finds that the evidence does not clearly and unmistakably show that his claimed anxiety disorder and PTSD existed prior to service and that both were aggravated by service.  Accordingly, the presumption of soundness is not rebutted; therefore, the claims are treated as claims for service connection on a direct basis.  Wagner v. Principi, at 1096.  See also VAOPGCPREC 3-2003. 

B.  Acquired psychiatric disability, to include anxiety disorder

Turning to the merits of the Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety disorder, on a direct basis, as previously mentioned, service treatment records reflect no complaints or treatment for a psychiatric condition, other than the reported diagnosis of paranoid personality during the discharge examination in April 1970. 

In consideration of the in-service diagnosis of paranoid personality disorder, the Board notes that congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, on such basis, service connection cannot be granted for a personality disorder.  

After discharge from service, the Board notes that the Veteran was diagnosed with a myriad of psychiatric disabilities, ranging from schizoaffective disorder, panic anxiety with agoraphobia, chronic anxiety disorder, somatization disorder, moderate dysthymic disorder, hypochrondriasis, panic disorder, schizoid personality disorder, schizotypal personality disorder, and atypical depression.  Private treatment records beginning in October 1985 reflect treatment for the Veteran's psychiatric condition.  In May 1993, the Veteran was noted to have been prescribed Xanax for his anxiety disorder, and a February 2005 VA examiner diagnosed the Veteran with anxiety disorder and schizotypal personality disorder. 

The Board notes, however, that not one of the treatment records or the February 2005 VA examination report etiologically relates the Veteran's current anxiety disorder to service or any event of service.  These records do not show that any psychiatric disorder, initially treated in 1985, manifested as a chronic disease prior to that date, and reflect no reference to them as being related to military service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Additionally and as previously noted, the August 2008 VA examiner opined that the Veteran's current anxiety and depression were not caused by the Veteran's military service.  The Board accepts the August 2008 VA opinion as being the most probative medical evidence on the respective subject, as such opinion was based on a review of all historical records and a thorough examination.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  Moreover, there is no contrary opinion of record.  

The Board has considered the Veteran's contention that a relationship exists between his current psychiatric disabilities and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology prior to service, in service, and following service, but the Veteran is not competent to provide an opinion that his psychiatric disabilities are due to service as he does not have the requisite medical expertise.  As detailed, while a paranoid personality disorder was diagnosed at discharge, there is no post-service medical evidence of a psychiatric disability until many years after separation from service and no medical experts have related his psychiatric disabilities to service.  The August 2008 VA examiner interviewed the Veteran and reviewed the claims folder, and concluded that his acquired psychiatric disabilities were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner which reflect that his psychiatric disability is not due to service. 

C.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  In this case, however, the evidence does not establish that the Veteran was a "combat veteran" nor does the evidence establish that he engaged in combat with the enemy.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

The regulations pertaining to PTSD were recently amended, and verification of an in-service stressor is no longer required if the Veteran was in a location involving "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  The Veteran's DD Form 214 reflects that he served in the Navy as an electrician during the Vietnam war, but he did not have any foreign and/or sea service.  Thus, the amendments are inapplicable to the Veteran's claim as he only served stateside, and he did not serve in a location involving "fear of hostile military or terrorist activity."  

Because the record does not demonstrate that the Veteran engaged in combat with the enemy, his alleged in-service stressors must be corroborated.  Accordingly, the questions which must be resolved in this decision are whether the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, regarding personal assault notes that:  "Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking."  M21-1, Part III, 5.14c.  M21-1 identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include:  visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that the veteran's military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(5) (2009 and 2010 Supplement; 75 Fed. Reg. 39843 - 39852 (July 13, 2010)); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M21 manual evidentiary procedures apply in PTSD personal assault cases).

The Board acknowledges that several private medical records reflect a diagnosis of PTSD.  However, such a diagnosis is of questionable probative value.  

A March 2004 private medical statement from a social worker, D.T., notes diagnoses of PTSD, schizoaffective disorder, and panic anxiety.  The social worker stated that several childhood events set the stage for the Veteran's PTSD, a condition which was exacerbated by his experiences in the military.  The social worker detailed the "childhood events;" and stated that the Veteran was exposed to physical and emotional harassment by peers, relating to his fragile health.  

The Board notes, however, that as will be discussed below, in April 2004 D.T. referred the Veteran to a medical doctor to clarify the diagnosis, as D.T. "felt that there may be PTSD."  This suggests that D.T.'s diagnosis of PTSD was not affirmative.  Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  An opinion expressed in terms such as "may," also implies "may or may not," and is generally too speculative to establish support for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  

Notwithstanding this, it is not clear whether the statement pertaining to 'exposure to physical and emotional harassment by peers' references incidents prior to service or during service as there is no other detail provided.  In statements from the Veteran, however, while he has stated that he had difficult experiences in service, none of his assertions are capable of verification as he has not provided any specific dates or names of fellow soldiers.  Moreover, as will be discussed in detail below, the Veteran has asserted that multiple incidents occurred in Vietnam; however, he did not serve in Vietnam.  Also, service treatment records do not reference any medical condition that could constitute "fragile health."  As detailed, the Board has already determined that the Veteran's PTSD did not pre-exist service.  For these reasons, the Board places limited probative weight on this PTSD diagnosis.  

Per July 2004 correspondence, in April 2004, D.T.I., a medical doctor, examined the Veteran because the social worker, D.T., wanted to clarify the Veteran's diagnosis.  D.T. felt that the Veteran "may" have PTSD.  Dr. D.T.I. stated that the Veteran "was in combat in Vietnam on leader patrol..." and following service he had problems with hypervigilance, feeling overwhelmed, and some dissociative symptoms.  On examination in April 2004, he met the DSM-IV criteria for PTSD, based on recurrent intrusive, distressing recollections, flashbacks, intense psychological distress and physiologic reactivity.  Such diagnosis, however, is entitled to no probative weight as such opinion was based on the Veteran's false assertion that he served in Vietnam in a combat capacity.  The Board is not bound to accept the diagnosis of PTSD if the evidence of record does not objectively support that diagnosis.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  Likewise, the Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

An October 2005 private psychological assessment report from G.G., Ph.D., a licensed psychologist, references Dr. D.T.I.'s finding of symptoms of PTSD and diagnosis of PTSD.  Dr. G.G. also references D.T.'s diagnoses, and the stressors noted by D.T.  Dr. G.G. references the Veteran's report that he served in Guam and then in Vietnam.  The Veteran reported that "everything hit the fan in Vietnam" and aggravated his condition.  He reported that he developed something of a specialty of recovering sensitive instruments from downed aircraft, mostly helicopters.  He also reported that in Vietnam he had an altercation with an officer which involved a "sexual attack" and was thrown in the brig naked, and then was court martialed and found guilty of a handful of charges.  He reported that he was discharged "not under honorable conditions" but then his discharge was upgraded.  He reported intrusive recollections of past trauma, including how people treated him, and he reported being under sniper fire in Vietnam.  He reported that in Vietnam he saw helicopters that were "unwashed, with blood and guts."  It was his duty to recover sensitive electronic equipment, and he would travel by riverboat to crash scenes.  He reported that he saw many American and Vietnamese deaths.  He also reported that he was present when a compatriot was killed by sniper fire.  

Dr. G.G. stated that the Veteran endorsed intrusive recollections of experiences in Vietnam "every day" and he has nightmares of Vietnam.  Upon mental status examination, Dr. G.G. diagnosed schizoaffective disorder and PTSD, by history and also supported on examination.  Such diagnosis of PTSD, however, is entitled to no probative weight as such opinion was based on the Veteran's false assertion that he served in Vietnam in a combat capacity.  Likewise, Dr. G.G. appears to have relied on the prior diagnosis of PTSD by D.T. and Dr. D.T.I. which the Board has found lacks probative weight.  The Veteran provided specific details and stressors pertaining to his claimed service in Vietnam, and his symptoms since his claimed Vietnam service; however, the evidence of record reflects that the Veteran did not have service in Vietnam, but only served stateside during the Vietnam war.  

Moreover, with regard to his discharge from service, service records reflect that he was administratively discharged from service due to being an ineffective service member, and with a paranoid personality disorder.  An April 1975 decision of the Department of the Navy, Navy Discharge Review Board, reflects that the Veteran's discharge resulted from the minor use of drugs.  The decision also referenced his failure to obey an order to get a haircut; using disrespectful language; and, the use of drugs.  He was judged to be impulsive and used immature judgment.  A discharge was recommended due to unsuitability.  Thus, the Veteran's assertions as to the basis for his discharge are not supported by the record.  For these reasons, the Board finds the diagnosis of PTSD based on the Veteran's false assertions to lack any probative weight.  See id.

On the other hand, the Veteran was afforded VA examinations in February 2005 and August 2008.  Both the February 2005 and August 2008 VA examiners diagnosed the Veteran with anxiety disorder and schizotypal personality disorder, not PTSD.  

At the February 2005 VA examination, the Veteran reported similar stressors to the examiner as detailed hereinabove.  He reported that he served in Vietnam for 18 months.  He reported that he was exposed to homosexual advances by a superior officer, "knocked him off the boat" and the incident was covered up.  He stated that he signed a false statement regarding using drugs.  The examiner commented that the Veteran's history of service in Vietnam is at odds with the record contained in his claims file.  Also his denial of drug use is also at odds with material contained in the record.  Upon mental status examination, the examiner diagnosed anxiety disorder and schizotypal personality disorder.  PTSD was not diagnosed.  

At the August 2008 VA examination, the Veteran reported that he was "mistreated" while in the Navy.  He reported seeing "body bags" in Corpus Christi, Texas.  He reported being placed in the brig for minor infractions.  He reported that he was told he could get out of the military if he signed a statement admitting to drug use.  He stated that records of his service in Guam and Vietnam were removed because of the secret nature of special duties he performed in Vietnam.  He stated that while in Vietnam, his job was to remove electronic equipment so the enemy would have not have access to it.  The examiner commented that none of this was documented in the military records, would be impossible to verify, and was "fairly incredulous."  The Veteran did not mention being sexually harassed by an officer or any incident with an officer.  Upon repeated questioning about stressful events in the military that still cause him distress, he did not mention this and only mentioned the above incidents.  The examiner found that none of the Veteran's claimed incidents were verifiable or met the diagnostic criteria under criterion A for PTSD.  The examiner stated that the Veteran's description of events in the military is not supported by the military record, cannot be verified, and are highly suspect.  While it is clear that he has significant emotional and medical problems, the examiner could not clearly say that these problems were caused or aggravated by his time in the military.  The diagnoses that appeared to most adequately explain his symptomatology are schizotypal personality disorder and anxiety disorder not otherwise specified.  Thus, PTSD was not diagnosed.  

Both the February 2005 and August 2008 VA examiners reviewed the Veteran's claims folder and elicited history from the Veteran pertaining to his alleged stressors for his claimed PTSD.  Additionally, both VA examiners conducted comprehensive mental status examinations and psychological assessment testing.  The Board finds that the VA examiners, both stating that the Veteran has psychiatric disabilities other than PTSD, and the August 2008 examiner specifically stating that the Veteran does not have a diagnosis of PTSD, constitutes the most persuasive evidence regarding the question of a current diagnosis of PTSD. 

The Board accepts the VA examiners' diagnoses and the August 2008 VA examiner's opinion as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and the August 2008 VA examination report contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board finds that there is no competent medical evidence of any pertinent "disability;" thus, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected). 

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing PTSD is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to his reported symptoms, the Board finds that his assertions lack credibility as such were reported in conjunction with his reports that he served in combat in Vietnam.  For instance, he reported hypervigilance, nightmares, and flashbacks due to his Vietnam experiences; however, he did not serve in Vietnam.  With regard to his claimed stressors, the Board does not find any of his assertions credible as, again, he has reported stressors that occurred in Vietnam, such as sniper fire and exposure to dead bodies, but he did not serve in Vietnam.  He reported to some examiners that he was exposed to advances by an officer, was harassed by an officer, or was assaulted by an officer; however, he has been inconsistent with the details and he has reported such incident occurred in Vietnam.  Likewise, he did not report such purported stressor at the August 2008 VA examination, despite repeated questioning.  Due to his conflicting reports and his assertions that any such incident occurred in Vietnam, where he did not serve, the Board finds that such reported incident is entitled to no probative weight.  Likewise, his other assertions regarding his combat service in Vietnam are inherently incredible because he did not serve in Vietnam.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for PTSD, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

D.  IBS

The Veteran also contends that his irritable bowel syndrome was incurred as due to his anxiety disorder. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2008). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

As detailed hereinabove, service connection has not been established for an acquired psychiatric disability, to include anxiety disorder.  Because the Veteran has not been granted service connection for anxiety disorder, his claim of entitlement to service connection for IBS, claimed as secondary to anxiety disorder, warrants no further consideration.  The claim must be denied as a matter of law.  38 C.F.R. § 3.310. 

In consideration of entitlement to service connection for IBS on a direct basis, service treatment records reveal no complaints, treatments, or diagnosis of IBS, and clinical evaluation of the Veteran's genitourinary system, abdomen, and viscera were normal as noted on the April 1970 discharge examination. 

Post service treatment records reflect ongoing complaints and treatment for IBS beginning in October 1986.  A November 1989 private medical statement states that the Veteran has received treatment for his IBS since October 1986, and a May 1993 private medical statement indicated that the Veteran was prescribed Donnatal, as needed, to control his IBS.  More recently, a July 1999 private medical report listed IBS under the Veteran's past medical history, and the February 2005 VA examiner diagnosed him with IBS.  However, none of the treatment records state that the Veteran's IBS is related to his military service. 

In fact, based upon the evidence in the claims file, the first time the Veteran's IBS is shown is in October 1986, which is many years following the Veteran's discharge from service.  Moreover, there is no objective medical evidence of record of the Veteran's IBS being incurred during his military service or immediately thereafter.  The lack of any evidence of a diagnosed IBS disability for over sixteen years between service, and initial complaints and diagnosis is a factor that weighs against the claim.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition to the foregoing, no medical professional has provided competent medical evidence linking the diagnosis of IBS to the Veteran's active service, and the Veteran has not alluded to the existence of any such opinion.  Thus, with no evidence of a nexus between IBS and service, service connection for IBS, is not warranted. 

The Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection for IBS on a direct basis, because there is no evidence of pertinent disability in service.  Thus, while IBS was diagnosed 16 years after separation from service, there is no true indication that this disability was associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, in view of negative service treatment records, and the lack of diagnosis of the disability for many years post-service, any opinion relating pertinent disability to service would certainly be speculative.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

With regard to assessing the competency and credibility of the Veteran, the Board is aware of the Veteran's contentions that his IBS is somehow etiologically related to service and to his acquired psychiatric disability; however, as the record does not reflect that the Veteran possesses a recognized degree of medical knowledge, his assertions as to the existence, nature and etiology of the current diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing gastrointestinal symptoms related to his IBS, but the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to the cause of his IBS.  

Accordingly, a preponderance of the evidence is against the claim for service connection for IBS, including as due to anxiety disorder, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for IBS, including as due to anxiety disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


